Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The species, SEQ ID NO:1 with a E165Q mutation, amended in Claim 51, has not been found free of the prior art. The search has not been extended as indicated above to the next species that is found in the claims as percent identities. The genus has not been search for all possible species claimed.  The genus has not been found free of the prior art. 

Status of the Claims
Claim(s) 51, 64-68, 70, 72, 75, 78-80, 82, 89, 90, 95, and 96, are pending.  Claims 51, 80, and 96 have been amended. Claims 80, 82, and 96 (all method claims), are withdrawn. Claims 

New Ground of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 51, 52, 58, 64-68, 70, 72, 74, 75, 78-80, 74, 75, 78, 79, 89, 90, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US 2015/0224205 (WO 2013138694, September 19, 2013) in view of Defrees (I), US 7,399,613, Eldering, US 5,622,930, Defrees (II), US 2004/0137557, Delgado C, Francis GE, Fisher D., “The uses and properties of PEG-linked proteins,” Crit Rev Ther Drug Carrier Syst. 1992;9(3-4):249-304, and Henry, W. US 2013/0129698.

The instant invention is drawn to polysialic acid moieties on C-1 inhibitors through a glycan moiety or oxime or hydrazon linkage, see Claims 51 and 52.

Zhao teaches PEGylation of C-1 inhibitors, SEQ ID NO:1 (the original elected species being taught). Zhao teaches the Pegylated constructs have an improved half-life, see paragraph [0168]. The PEGylation of the C-1 inhibitors confers the improved half-life.

The difference between what Zhao teaches and the prior art is that Zhao does not teaches the E165Q mutation of C-1 inhibitor of SEQ ID NO: 1 nor does Zhao teach polysialic acid for the moiety which confers improved half-life. 

water soluble polymer bound to the muteins. Exemplary of such water soluble polymers are polyacrylic acid, and derivatives thereof, dextran, carboxymethylcellulose, polyethylene glycol, and polyoxyethylated glycerol. The preferred embodiment water soluble polymer is polyethylene glycol. It is disclosed in U.S. Pat. No. 4,179,337, along with methods for binding polyethylene glycol to proteins. Polyethylene glycol modified IL-2 is shown in U.S. Pat. No. 4,766,106. Using the compositions and procedures described in these two patents, polyethylene glycol modified C1 muteins are readily produced by those skilled in the art.”

Defrees (I) teaches the use of polysialic acid poly(sialic acid) as a moiety that is a modification for improving the half-life of the molecule conjugated, see paragraphs (253) and (431) of the PG Pub. For example, at paragraph (431), Defrees teaches:
water-soluble polymers are known to those of skill in the art and are useful in practicing the present invention. The term water-soluble polymer encompasses species such as saccharides (e.g., dextran, amylose, hyalouronic acid, poly(sialic acid), heparans, heparins, etc.); poly (amino acids), e.g., poly(glutamic acid); nucleic acids; synthetic polymers (e.g., poly(acrylic acid), poly(ethers), e.g., poly(ethylene glycol); peptides, proteins, and the like. The present invention may be practiced with any water-soluble polymer with the sole limitation that the polymer must include a point at which the remainder of the conjugate can be attached.

Thus, Defrees teaches the use of sialic acid and PEG for improving the half-life of the molecule. See also Fig. 30A where Sia is found in the glycan structure, at the terminus four times in the structure with a j value of 0-20. This reads on polysialic acid, to which a PEG can also be attached. Both of these modifications, alone or together, meet the criteria for improving the half-life of the molecule to which the glycan is attached.  Further, at paragraph (518), (520) and (525) of the PG Publication:
(518) Modified sugars useful in forming the conjugates of the invention are discussed herein. The discussion focuses on preparing a sugar modified with a water-soluble polymer for clarity of illustration. In particular, the discussion focuses on the preparation of modified sugars that include a poly(ethylene glycol) moiety.
(520) Useful reactive functional groups pendent from a sugar nucleus or modifying group include, but are not limited to:  
(525) (e) aldehyde or ketone groups, such that subsequent derivatization is possible via formation of carbonyl derivatives such as, for example, imines, hydrazones, semicarbazones or oximes ….
	Thus, the Defrees (I) reference teaches both PEG and polysialic acid for the benefit of improving the half-life of the conjugated molecule, and both can be used alone or in combination.
sialic acids are taught to be the PEGylated sugar, see [1127].  Both N-linked and O-linked glycans are taught, see [004]. Further, the invention is adapted to create custom glycan sites, see [0008]. Go to the Claims and one will see Sia listed repeatedly as a where the modifying group (PEG) is to be attached, and the Sia is subscripted to show many Sia linked together (poly). Up to paragraph [1028], sialic acid is taught over 100 times!  FIG. 28A illustrates what was just written. Thus, Defrees (II) teaches modified and unmodified polysialic acid. Defrees (II) also teaches the oxime linkers, see paragraphs [1236]-[1243]. Fig. 28E is also representative of polysialic acid with or without R, the water soluble polymer. 

Delgado et al teaches the beneficial uses and properties of PEG-linked proteins and peptides.  Delgado et al et al teaches that the addition of the Peg adds both hydrophobic (lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a wide range of benefits of PEGylating a protein/peptide, such as 1) increased plasma half-life, 2) reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility, among  8) other properties of the PEG-protein conjugates.  Unrelated PEG-proteins are shown to have these beneficial properties demonstrating the broad acceptance of the conjugated PEG 

Henry also teaches that sialic acid by itself extends increased half-life to proteins, such as Factor VIIa, for example. 

It would have been obvious to one of ordinary skill in the art to PEGylate or create polysialic moieties through glycans with oxime or hydrazone linkages C1 as taught by Zhao and Eldering (simple substitution of functional protein equivalents), Defrees (I) and (II), Delgado, and Henry.  One would have been motivated to use the PEGylation method of Defrees to PEGylate C1 because specificity can be built into the final product and avoid side reactions common in chemical PEGylation. The enzymatic transfer of a Pegylated sugar brings the specificity. One would have had a reasonable expectation of success in making the instant compounds as C1 is already taught to be Pegylated, and the method of PEGylation or polysialation of Defrees has been shown to work on numerous protein, peptides, antibodies, etc…

Note that Claims 72, 74, 75, 78, and 79 are claims to results that are the effective outcome of the product of Claim 1.

s, based upon the overall beneficial teaching provided by this reference with respect to glycan structure, as taught throughout the specification the adjustments of particular conventional working conditions (e.g., determining one or more suitable glycan structures, percent identities, sialylated glycan residues, etc…, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Defree as well as Henry are teaching that one can remodel and build upon the natural glycans found in a given protein/peptide, or introduce them.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, PEGylation is a well-known modification to protein and peptides, see introduction in Defrees’ publication.  Paragraph [0004] of Defrees states: “For the production of therapeutic peptides, it is clearly desirable to utilize a derivatization strategy that results in the formation of a specifically labeled, readily characterizable, essentially homogeneous product.” Thus, PEGylation of C1 via Defrees method is highly desirable for a therapeutic end, and can be practiced with polysialic acid. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the glycan structures in the claimed in the claimed invention because these component are an art-recognized result-effective variable that 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (D) is clearly in line with Defrees teachings, as well as (A) and (B). (G) is also applicable because the PEGylation and polysialic acid methods are taught by Defrees (I) and (II) and/or Henry are a well-known principle of PEGylation or Sialic acid addition, with or without a modifying group. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-12 of the remarks filed 04/12/2021. 

Response to Applicants Arguments
Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
For example, on page 7-8, Applicants correctly state that Zhao does not disclose “a C1-INH protein…” This is correct. But, the rejection is based on the combination of references, and if Zhao did teach, then is would be a 102 rejection. It is the combination of the references that make up the 103 rejection. This is piecemeal and a deflection from the argument. Further, the arguments on page 7 toward the use of a transsialaidase is seems to be trans-sialaidase. That term is not in Applicants’ specification nor in the Defrees (I) and (I)), but it is correct that the Anticipation — Application of 35 U.S.C. 102 [R-08.2017] for a 102 rejection and 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].
	
Once again, on page 8-9, Defrees is attacked for not teaching the whole of the invention. It is noted that that Applicants have avoided the reference where Henry “teaches that sialic acid by itself extends increased half-life to proteins, such as Factor VIIa, for example.” Since the molecule itself cannot confer this property, it seems logical that it is the sialic acid.  

Lastly, an unexpected result for a modification that has been shown to provide the unexpected result is not convincing. This is a well know modification. Applicants found a greater half-life commensurate in scope with the teaching of the references above. All of the references above teach the addition of PEG. The outcome of an extended half-life follow. The references have shown an expected advantage of PEGylating and adding Poly(Sia) to a molecule, and claiming the expected advantage of increased half-life is not unexpected but . 

      Conclusion
No claims are allowed. An ODP is applied and pending over co-application 14/479,139.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art submitted in the IDS on 04/12/2021 is considered pertinent to the instant application because it provides further motivation to PEGylate the C1 composition(s):
 
“One preferred way to improve the in vivo circulating half-life of Cl -INH is to conjugate it to a polymer that confers extended half-life, such as conjugating polyethylene glycol (PEG)
to Cl-INH, was found to be an excellent way to increase the half-life. PEG is an nonimmunogenic, linear, uncharged polymer with three water molecules per ethylene oxide unit which therefore can alter the hydrodynamic properties of the conjugated molecules
WO 92/22320 PCT/US92/0445223 dramatically. (Maxfield, etal, Polymer, 16:505-509 (1975); Bailey, F. E, etal, in Nonionic Surfactants [Schick, M. J., ed] pp.794-821,1967). Several enzymes for therapeutic usage were PEGylated to increase the in vivo half-life effectively (Abuchowski, A. etal, J. Biol. Chem. 252::3582-3586,1977; Abuchowski, A. etal, CancerBiochem. Biophys., 7:175-186,1984). PEGylation of IL-2 (interleukin-2) was also reported to increase circulatory life as well as its potency (Katre, N.V. etal, Proc. Natl. Acad Sci., 84:1487-1491 (1987); Goodson, R. etal., Bio/Technology, 8:343-346,1990). PEGylation of other molecules were reported to have reduced immunogenicity and toxicity (Abuchowski, A. etal, J. Biol. Chem., 252:3578-3581, 1977).”
 
Prior art contained in the reference of record can be applied in the next office action. Note that some of these references are over 40 years in age, and show that PEGylation is a well-known and well utilized modification.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654